Docket No. 108133.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          CLEOTHER TIDWELL, Appellant.

                  Opinion filed January 22, 2010.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                              OPINION

    At issue in this appeal is whether a motion or request is required
to obtain a ruling allowing or denying leave to file a successive
postconviction petition under section 122–1(f) of the Post-Conviction
Hearing Act (Act) 725 ILCS 5/122–1(f) (West 2006)), and whether
a ruling rendered in the absence of a motion or request is subject to
review in the appellate court. We hold that the circuit court is not
obliged to rule in the absence of a motion or request, but that it may
do so where documents submitted by a defendant supply an adequate
basis for a ruling on the threshold cause-and-prejudice question, and
when the circuit court has ruled, its determination is subject to review
in the appellate court.
                      STATUTE INVOLVED
    Section 122–1(f) of the Act provides in pertinent part as follows:
            “Only one petition may be filed by a petitioner under this
       Article without leave of the court. Leave of court may be
       granted only if a petitioner demonstrates cause for his or her
       failure to bring the claim in his or her initial post-conviction
       proceedings and prejudice results from that failure.” 725
       ILCS5/122–1(f) (West 2006).

                             BACKGROUND
    In 1994, following a jury trial in the circuit court of Cook County,
defendant, Cleother Tidwell, was convicted of attempted first degree
murder and aggravated battery with a firearm. He was sentenced to an
extended term of 55 years’ imprisonment. On direct appeal, defendant
argued that the trial court erroneously failed to give a jury instruction
on reckless conduct and that his sentence was excessive. The appellate
court rejected those contentions. People v. Tidwell, No. 1–94–2655
(1995) (unpublished order under Supreme Court Rule 23).
    On May 6, 1996, defendant filed a pro se postconviction petition,
alleging, in part, that trial counsel had rendered ineffective assistance
with regard to a reckless conduct defense and instruction thereon. The
appellate court affirmed the circuit court’s summary dismissal of
defendant’s petition after granting the public defender’s motion for
leave to withdraw as counsel pursuant to Pennsylvania v. Finley, 481
U.S. 551, 95 L. Ed. 2d 539, 107 S. Ct. 1990 (1987). People v.
Tidwell, No. 1–96–3101 (1997) (unpublished order under Supreme
Court Rule 23).
    On December 20, 2006, the successive pro se postconviction
petition in this matter was received by the circuit clerk. Therein,
defendant alleged, inter alia, that People v. Novak, 163 Ill. 2d 93,
112-13 (1994), cited on direct appeal to support the trial court’s
denial of an instruction on reckless conduct under the charging
instrument approach, had been overruled by this court’s decision in
People v. Kolton, 219 Ill. 2d 353, 364, 367 (2006). In that case, this
court held that an offense may be considered a lesser-included offense
even if every element of the lesser offense is not explicitly contained
in the indictment as long as the missing element can be reasonably

                                  -2-
inferred. On the basis of Kolston’s reasoning, defendant claimed that
an instruction on reckless conduct as a lesser-included offense of
attempted murder should have been tendered at trial.
    Though no motion accompanied the petition, and defendant made
no express request for leave to file same, the circuit court nonetheless
considered the allegations of defendant’s petition as they bore upon
the threshold issue of cause and prejudice, and ultimately issued a
thorough six-page order, concluding that defendant had failed to
satisfy the cause-and-prejudice test. The circuit court noted:
             “In petitioner’s case, he was charged with attempted first
         degree murder for shooting the victim with intent to kill and
         with aggravated battery for shooting her intentionally and
         knowingly. Reckless conduct is defined as consciously
         disregarding a risk. ‘It is not defined in the charging
         instrument and thus under Novak, defendant was not entitled
         to an instruction on it.’ [Order at 4, quoting from the appellate
         court’s 1995 Order.]
                                    ***
             In petitioner’s case, the charging instrument does not
         explicitly define consciously disregarding a risk, per Novak.
         However, that mental state cannot be reasonably inferred from
         the charging instrument per Kolton, either. The state of mind
         required for attempted first degree murder, aggravated
         battery, and the remainder of petitioner’s charged offenses is
         with intent to kill and intentionally and knowingly.
         Consciously disregarding a risk is inapposite to this.
             Consciously disregarding a risk cannot be inferred by
         petitioner’s stalking his girlfriend for months, kidnapping her
         for several days, and then finally threatening his girlfriend and
         her mother’s life in a church and then pointing and firing a gun
         at his girlfriend, who is now paralyzed from the waist down.
             The Kolton case does not further petitioner’s position on
         the issue. The trial court decided, on the basis of the facts in
         petitioner’s case, not to give the reckless conduct instruction.
         The appellate court affirmed the trial court’s decision in
         petitioner’s direct appeal, and as such the issue is barred by
         res judicata.

                                   -3-
                                    ***
              It is further apparent that the petitioner has failed to
         demonstrate that any prejudice inured from the failure to
         assert this claim earlier. Had this claim been presented in the
         initial petition, there is scant probability that the petitioner
         would have prevailed. Thus, petitioner makes no showing that
         the absence of the claim now presented so infected the trial
         that his resulting conviction violated due process.”
The circuit court concluded: “[T]he court finds that petitioner has
failed to satisfy the cause and prejudice test set forth by the legislature.
Accordingly, leave to file the instant petition is hereby denied.”
     On appeal, citing our decision in People v. LaPointe, 227 Ill. 2d
39, 44 (2007), the appellate court correctly observed that section
122–1(f) of the Act prohibits the filing of a successive petition without
first obtaining leave of court to do so. Referencing our opinion in
LaPointe, 227 Ill. 2d at 44, the appellate court continued: “Since the
statute expressly conditions leave to file on defendant’s satisfaction of
the cause and prejudice test, the court further ruled that a successive
petition cannot be considered filed even if it was accepted by the
clerk’s office.” From those premises, the appellate court concluded:
              “Here, the record shows, contrary to defendant’s
         contention, that he did not expressly seek leave of court prior
         to filing his successive postconviction petition, and, thus failed
         to meet the statutory requirement that the request precede the
         filing. LaPointe, 227 Ill. 2d at 44-5; accord People v. Wyles,
         383 Ill. App. 3d 271, 275-76 (2008); Daniel, 379 Ill. App. 3d
         at 750-51; People v. DeBerry, 372 Ill. App. 3d 1056, 1060
         (2007). Accordingly, we find that the successive petition is not
         considered filed, and that this court may not consider the
         merits of the allegations raised therein.” No. 1–07–0710
         (unpublished order under Supreme Court Rule 23).

                             ANALYSIS
    The issue before us is one of statutory construction, and thus our
review is de novo. People v. Davison, 233 Ill. 2d 30, 40 (2009). In
construing a statute, our primary objective is to give effect to the
intention of the General Assembly. People v. Greer, 212 Ill. 2d 192,

                                    -4-
208 (2004). In this case, the evils sought to be remedied by section
122–1(f), and the goals to be achieved, are not open to question. As
our appellate court aptly observed in People v. Brockman, 363 Ill.
App. 3d 679 (2006), section 122–1(f) was clearly intended by the
General Assembly to codify the cause-and-prejudice test adopted by
this court in People v. Pitsonbarger, 205 Ill. 2d 444, 459 (2002), and
thus evinces an intent to limit the filing of both successive and
frivolous postconviction petitions. In pursuit of the latter objective,
the legislature has also seen fit to enact section 22–105 of the Code of
Civil Procedure. See People v. Conick, 232 Ill. 2d 132, 141 (2008)
(purpose of section 22–105 is “to curb the large number of frivolous
collateral pleadings filed by prisoners which adversely affect the
efficient administration of justice, and to compensate the courts for the
time and expense incurred in processing and disposing of them”). The
questions presented in this case are purely procedural: whether a
motion or request is required to obtain a ruling allowing or denying
leave to file a successive postconviction petition under section
122–1(f), and whether a ruling rendered in the absence of a motion or
request is subject to review in the appellate court. It is the legislature’s
intent in that regard that we must discern.
     The best indicator of the legislature’s intent is the language of the
statute, which must be accorded its plain and ordinary meaning. King
v. First Capital Financial Services Corp., 215 Ill. 2d 1, 26 (2005).
Where the language of the statute is clear and unambiguous, this court
will apply the statute as written without resort to aids of statutory
construction. In re R.L.S., 218 Ill. 2d 428, 433 (2006).
     According to the terms of section 122–1(f), a defendant
attempting to institute a successive postconviction proceeding,
through the filing of a second or subsequent postconviction petition,
must first obtain “leave of court.” The statute informs us that “leave”
may only be granted where defendant “demonstrates cause for his or
her failure to bring the claim in his or her initial post-conviction
proceedings and prejudice results from that failure.” 725 ILCS
5/122–1(f) (West 2006). No other procedural requirements are
included in the statute. There is no mention of a prerequisite motion
seeking “leave,” nor even of an obligatory request. While the parties
discuss the significance of a 2007 house bill that would have amended
the statute to specifically require the filing of a motion seeking leave

                                    -5-
(95th Ill. Gen. Assem., House Bill 3452) that measure was never
voted out of a senate committee, and we give it no further
consideration.
    However, it is clearly defendant’s burden under the statute to
obtain “leave” of court before a successive postconviction petition
may be “filed,” so that further proceedings can follow. Therefore, it
is incumbent upon defendant, by whatever means, to prompt the
circuit court to consider whether “leave” should be granted, and
obtain a ruling on that question, i.e., a determination as to whether
defendant has demonstrated cause and prejudice. In most cases, this
will require a motion or request and an articulated argument in order
to initiate court action, but that is not necessarily so.
    “Leave of court” is defined in Black’s Law Dictionary as
“[j]udicial permission to follow a non-routine procedure.” Black’s
Law Dictionary 974 (9th ed. 2009). “Leave” entails an act of the court
permitting certain conduct or action by a litigant. It does not
necessarily entail a request. To illustrate this point we note that federal
courts of the Third Circuit Court of Appeals, in civil rights cases,
commonly, sua sponte grant leave to amend complaints before
dismissing same. See Alston v. Parker, 363 F.3d 229, 235 (3d Cir.
2004); Witkowich v. Gonzales, 541 F. Supp. 2d 572, 590 (S.D.N.Y.
2008); Steger v. Delta Airlines, Inc., 382 F. Supp. 2d 382, 387
(E.D.N.Y. 2005) (“even if not requested by the Plaintiff, the Court
may sua sponte grant leave to amend”). Recently, without a request
from the parties, this court gave the parties in a pending action “leave”
to file supplemental briefs addressing an issue we believed to be
dispositive, but which the parties had not addressed. See Keener v.
City of Herrin, No. 107658 (June 26, 2009) (order). Section 122–1(f)
speaks to a required showing on the part of a defendant, and the
necessity of action on the part of the circuit court, but it does not
explicitly or necessarily mandate the filing of a motion as a
prerequisite to, or the impetus for, court action. Thus, where as here
a court is given the authority to grant leave, it may do so sua sponte,
after finding satisfaction of the stated statutory criteria (here cause and
prejudice); however, it is not required to act in the absence of a
motion or request. Either way, until such time as leave is granted, a
successive petition, though received or accepted by the circuit clerk,
will not be considered “filed” for purposes of further proceedings

                                   -6-
under the Act. This construction of the provisions of section 122–1(f)
is in harmony with our decisions in LaPointe and Conick.
     In LaPointe, the only issue before this court was whether
docketing a successive petition for second-stage proceedings was
required where the circuit court, within 90 days after the petition was
“accepted” by the clerk’s office (without a motion), failed to enter an
order denying leave to “file” the petition. For purposes of the 90-day
docketing provision, we held that a successive postconviction petition
will not be considered “filed,” as that term is used in the statute, until
leave is granted; notwithstanding the circuit clerk’s reception and
acceptance of the petition. LaPointe, 227 Ill. 2d at 44.
     In Conick, we construed section 122–1(f) of the Act as it relates
to section 22–105 of the Code. As previously noted, both provisions
serve similar purposes, i.e., to limit the filing of successive and
frivolous postconviction petitions. In Conick, defendant filed a third
request for postconviction relief, styled “Pro Se Petitioner Leave to
File Successive Petition For Post-Conviction Relief,” along with
supporting documentation. The circuit court reviewed defendant’s
filings and entered two orders. In the first order, the circuit court not
only found the proffered successive postconviction petition failed to
satisfy the applicable cause-and-prejudice requirements of section
122–1(f), but also deemed its claims “entirely lacking in merit.” The
court therefore denied defendant leave to file his successive petition.
In the second order, the court assessed “$90 for filing a petition to
vacate, modify or reconsider final judgment plus $15 in mailing fees,”
pursuant to section 22–105(a), because his proffered third petition
“was frivolous and patently without merit.” See Conick, 232 Ill. 2d at
135-36.
     When the matter ultimately reached this court, we upheld the
assessment under section 22–105(a) against defendant’s contention
that, because the circuit court had denied him leave to “file” his
petition under section 122–1(f), there was “no petition, frivolous or
not, *** ‘filed’ ” for purposes of section 22–105. See Conick, 232 Ill.
2d at 138. In the course of our discussion in Conick, we characterized
the document “filed” by defendant as a “hybrid motion and successive
petition” and observed, in a footnote, “while we agree that the filing
of a separate motion for leave to file a successive petition is preferred,
we find that any technical imperfection in procedure in this case did

                                   -7-
not hinder the trial court from performing its review under either
section 122–1(f) of the Act or section 22–105 of the Code.” Conick,
232 Ill. 2d at 140 n.2.
     In Conick, we also found pertinent and significant the
circumstances giving rise to a circuit court order denying leave to file
a successive petition in People v. Smith, 383 Ill. App. 3d 1078 (2008).
In that case, a section 2–1401 petition was filed by defendant after she
had unsuccessfully sought postconviction relief in a prior proceeding.
The circuit court recharacterized the section 2–1401 petition as a
postconviction petition and summarily dismissed it as frivolous and
patently without merit. The appellate court vacated that order and
remanded with instructions to allow defendant an opportunity to
withdraw or amend her pro se pleading. On remand, she chose the
latter course, providing the court and the State with copies of her
amended petition. She made no request for leave to file the petition.
Despite that omission, the circuit court ruled upon her petition,
denying her leave to file same, finding, inter alia, that the successive
petition failed to satisfy the cause-and-prejudice test. The appellate
court noted that defendant “did not seek specific leave to file her
petition” but held that “the trial court’s written order after remand
implicitly acknowledged a request for leave and thus followed the
requirements of section 122–1(f) before denying defendant leave to
file for failing to satisfy the cause and prejudice test.” Based upon that
assessment, and the “unique procedural circumstances” of the case,
the appellate court found there was “no violation of section 122–1(f)
and that the defendant is entitled to a review of the trial court’s order
denying her leave to file a successive postconviction petition.” Smith,
383 Ill. App. 3d at 1084.
     What emerges from these three cases is a recognition that a
successive postconviction petition is not considered “filed” for
purposes of section 122–1(f), and further proceedings will not follow,
until leave is granted, a determination dependent upon a defendant’s
satisfaction of the cause-and-prejudice test. There is also a
commonsense acknowledgment that a defendant who submits a
successive postconviction petition wants to “file” it and institute
proceedings thereon. However, it is still defendant’s burden to obtain
leave, and he must submit enough in the way of documentation to
allow a circuit court to make that determination. Certainly, no

                                   -8-
separate motion seeking leave is mandated by section 122–1(f) in its
current form, nor, as we have demonstrated, is an explicit request
even required if the circuit court sees fit to consider the matter and
rule of its own accord. We find that circuit courts have that authority
under the statute. The discretionary exercise of that authority to a
defendant’s benefit in this situation is consistent–in logic and
equity–with its exercise to a defendant’s detriment when applying the
provisions of section 22–105(a). See Conick, 232 Ill. 2d at 136-44 (no
separate motion or “filed” document is necessary to support a circuit
court’s consideration of the document received and the imposition,
under section 22–105, of fees and costs for frivolous petitions); Smith,
383 Ill. App. 3d at 1084 (no explicit request required to support a
ruling on leave and the imposition of section 22–105 sanctions);
People v. Williams, 394 Ill. App. 3d 236, 243 (2009) (“defendant’s
‘technical’ violation of section 122–1(f) did not prevent the
postconviction court from performing the review called for by section
122–1(f),” and the appellate court declined to affirm the circuit court’s
denial of leave on that basis).
    In light of our holding regarding permissive consideration by the
circuit court, we hold further, under the facts of this case, that there
is no impediment or obstacle to appellate review of the ruling so
rendered. Here, the circuit court entered a thorough and reasoned
order, denying leave to file the successive postconviction petition,
based upon the contents of the petition submitted. Pursuant to our
holding, there was no jurisdictional bar to the circuit court’s sua
sponte ruling on the matter, and there is, consequently, no viable
rationale for the appellate court’s declination of review.
    For the reasons stated, the judgment of the appellate court is
hereby vacated and the cause is remanded to that court for review of
the merits of the circuit court’s ruling on cause and prejudice.

                                   Appellate court judgment vacated;
                                                     cause remanded.




                                  -9-